In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-2299
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

SHEILA GEARY,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
        No. 2:17-cr-169-2 — Joseph S. Van Bokkelen, Judge.
                    ____________________

   ARGUED FEBRUARY 26, 2020 — DECIDED MARCH 13, 2020
                ____________________

    Before WOOD, Chief Judge, and ROVNER and BARRETT, Cir-
cuit Judges.
    BARRETT, Circuit Judge. This case is the culmination of a
grotesque history of sexual abuse in the Geary household.
Over a number of years, David Geary—Sheila Geary’s hus-
band—raped, sexually abused, and took pornographic pho-
tos of the Gearys’ youngest daughter when she was between
the ages of 5 and 8. During a period in which the couple
hoped to “spice up their marriage,” Sheila viewed the
2                                                   No. 19-2299

pornographic photos that David took of their daughter—
identified as “MF-2”—and also found other images of child
pornography to share with David. In addition, Sheila kept the
illicit photos of MF-2 on a thumb drive hidden behind a mir-
ror in their home. She kept them, she said, in case “[s]hit hit
the fan and [she] needed some proof.”
    Ultimately, David and Sheila were indicted as codefend-
ants, and Sheila pleaded guilty to one count of possession of
child pornography. She was sentenced to 57 months’ impris-
onment and 5 years’ supervised release, and she was ordered
to pay $55,600 in restitution jointly and severally with David.
On appeal, she argues both that the district court incorrectly
applied a Sentencing Guidelines provision that enhanced her
recommended sentencing range and that the district court
failed to adequately explain her restitution liability. We disa-
gree with both arguments.
    Sheila first argues that the district court erred when it de-
termined her guidelines range. Generally, a defendant’s of-
fense level for possession of child pornography is determined
under U.S.S.G. § 2G2.2. But that provision contains a cross ref-
erence that provides: “If the oﬀense involved … permitting …
a minor to engage in sexually explicit conduct for the purpose
of producing a visual depiction of such conduct … apply
§ 2G2.1 … if the resulting oﬀense level is greater than that de-
termined [under this section].” U.S.S.G. § 2G2.2(c)(1). Section
2G2.1, which applies to various forms of the sexual exploita-
tion of children, starts at a higher base level than § 2G2.2 and
advises a two-level increase if the defendant was a parent who
“permitt[ed]” her minor child to engage in sexually explicit
conduct. Id. § 2G2.1(b)(5). Sheila argues that the district court
should have calculated her guidelines range under § 2G2.2
No. 19-2299                                                       3

rather than § 2G2.1. In other words, she concedes that she pos-
sessed the pornographic pictures of MF-2 but denies that she
permitted David to take them.
    Tragically for MF-2, the record contains ample evidence
that Sheila “permitted” David to use their daughter for the
production of child pornography. The facts found by the dis-
trict court paint a ghastly picture: Sheila not only knew of her
husband’s interest in child pornography, she shared it—she
and David would view child pornography together. Indeed,
Sheila would procure pornographic photos of prepubescent
girls for David to view. And when David expressed interest
in pornographic photos of their daughter and asked Sheila if
she would like pornographic pictures of MF-2, she responded
aﬃrmatively. Then, when David took photos of MF-2 and
showed them to Sheila, Sheila’s response was positive. Far
from stopping David, her reaction further encouraged him.
She had explicit knowledge that David had taken photos of
MF-2 and did nothing to prevent him from doing so again.
    Sheila protests that the district court should not have re-
lied on David’s testimony since he had reason to try to get
back at her for reporting his abuse to the police—not only his
abuse of MF-2, but also of their other children and Sheila her-
self. It is certainly true that district courts should tread lightly
when taking the word of an abusive husband against that of
his wife. The district court did just that here. It carefully
parsed the portions of David’s testimony that it viewed as
credible from those that it discounted as incredible. Moreover,
the district court did not rely on David’s testimony alone—
much of the evidence that Sheila permitted MF-2 to engage in
explicit conduct came from Sheila’s own admissions and the
testimony of MF-2. Indeed, even without David’s statements,
4                                                    No. 19-2299

there was enough evidence to support the application of
§ 2G2.2.
    While Sheila minimized her culpability for David’s exploi-
tation of MF-2, the district court determined that her version
of events was self-interested revisionist history. For example,
Sheila claimed that she confronted her husband about the
photos of MF-2, but the district court found Sheila unconvinc-
ing on this count. Likewise, while Sheila claimed both a fear
of her husband and a desire to protect her children, she never
called the police to report child abuse. Instead, she only called
the police in her own defense. And while Sheila cites as evi-
dence of her good intentions her decision to turn the photos
of MF-2 over to the police, she made that decision only after
word of MF-2’s abuse had already gotten out to Sheila’s eldest
daughter. Sheila only acted, as the district court put it, once
“her own involvement would be revealed unless she acted
first.” In sum, the district court found that Sheila was a but-
for cause of MF-2’s abuse, because “[w]ithout her consent,
MF-2 may have been spared.” We see no clear error in these
factual findings. United States v. Shelton, 905 F.3d 1026, 1031
(7th Cir. 2018) (“[W]e … review for clear error the factual de-
terminations underlying the district court’s application of the
Guidelines.” (citation omitted)).
    Sheila insists that these findings do not justify the applica-
tion of § 2G2.1 even if we leave them undisturbed. She is
wrong. Sheila argues that she did not “permit” David to take
photos of MF-2 because she did not “participate” or “assist”
in taking the photos. But one need not “participate” or “as-
sist” in an activity to “permit” it. On the contrary, one can per-
mit something by simply “allow[ing]” or “tolerat[ing]” it—as
Sheila did here. See Permit, WEBSTER’S THIRD NEW
No. 19-2299                                                     5

INTERNATIONAL DICTIONARY 1683 (1961). By declining to stop
David or to take actions that would prevent his conduct, and
with full knowledge of the results of her failure to act, Sheila
“permitted” MF-2 to “engage in sexually explicit conduct” for
the purpose of producing child pornography. And though we
do not view this case as a close call, application of the cross-
reference here is consistent with the instruction that
§ 2G2.2(c)(1) should “be construed broadly.” U.S.S.G. § 2G2.2
cmt. n.7.
    The district court was rightly cognizant that Sheila’s in-
volvement in David’s exploitation of MF-2 was complicated
by David’s abuse of Sheila herself. Thus, while it calculated
Sheila’s guidelines range under § 2G2.1, it granted her a sub-
stantial downward departure to account for her secondary
role in MF-2’s abuse and the fact that she too was a victim. In
the end, the district court sentenced Sheila to 57 months’ im-
prisonment. That is the bottom of the advisory range that
would have applied under § 2G2.2, which is the guideline that
Sheila is asking for. The district court’s variance from the
Guidelines reflects its careful assessment of Sheila’s particular
circumstances.
    Sheila also challenges the district court’s imposition of res-
titution. Recall that the district court ordered Sheila to pay
$55,600 in restitution to MF-2, for which she is jointly and sev-
erally liable with her husband David. On appeal, Sheila does
not contend that she should not owe restitution, nor could
she—the crime to which she pleaded guilty requires payment
of restitution to any identifiable victims. See 18 U.S.C. § 2259.
Instead, Sheila complains that the district court failed to ade-
quately explain its calculation of the restitution amount.
6                                                  No. 19-2299

    But the district court was clear that the source of the
$55,600 amount was the restitution calculation made in Da-
vid’s sentencing. That amount is the estimated cost of provid-
ing counseling and therapy to MF-2 to mitigate the trauma
that she experienced at the hands of David and Sheila. The
district court was entitled to rely on the evidence produced in
David’s sentencing, as Sheila’s codefendant, so long as Sheila
was aﬀorded notice and an opportunity to rebut that evi-
dence. See United States v. Harris, 56 F.3d 841, 843 (7th Cir.
1995). The inclusion of the restitution amount in Sheila’s PSR
was suﬃcient notice to her that David’s restitution amount
would be used in her sentencing. See id. She could have chal-
lenged the calculation of that amount, but she did not. There
was no error, then, in relying on the calculation from David’s
sentencing to determine the amount of restitution that Sheila
would owe. See United States v. Pham, 463 F.3d 1239, 1243–44
(11th Cir. 2006).
                                                    AFFIRMED